I wish to congratulate you
most warmly, Mr. President, on your unanimous
election to the presidency of the General Assembly at
its sixtieth session and to assure you of my delegationís
full support. May I also express our profound
appreciation to your distinguished predecessor,
Mr. Jean Ping of Gabon, for the effective leadership he
provided during the fifty-ninth session.
I am most delighted and indeed honoured to
address this Assembly for the first time as President of
the Republic of Namibia. I stand before you with the
democratic mandate given to me by the people of
Namibia during our presidential elections in November
2004 and following my inauguration on 21 March
2005.
At the same occasion, we celebrated 15 years of
our national independence, which, as the Assembly
will recall, was brought about by a long and bitter
struggle waged by the people of Namibia under the
leadership of the national liberation movement,
SWAPO, with wide international support, and thus
culminating in the implementation of Security Council
resolution 435 (1978).
I recall these important events in our history to
underline the fact that Namibiaís nationhood is directly
linked to the United Nations. In this regard, allow me,
therefore, on behalf of the Government and people of
Namibia and indeed on my own behalf to express our
sincere appreciation and gratitude to the men and
women of the United Nations family, who stood side
by side with us until final victory was achieved.
As we mark the sixtieth anniversary of the United
Nations, it is indeed proper and fitting to reflect on the
achievements and setbacks of our Organization since
its inception. In this exercise, we must be guided by an
honest and objective analysis of events along the path
we have travelled so far.
In this connection, I would like to take this
opportunity to commend our Secretary-General,
Mr. Kofi Annan, most sincerely for his tireless efforts
to  strengthen the United Nations system through the
proposed reforms. Indeed, the challenges we face today
require renewed commitment and visionary leadership
to ensure efficient and effective service delivery to all
humanity.
When we address the crucial issue of the reform
of the United Nations system, we must be guided by
the principles of democracy, equity, justice and fairness
for all. At the centre of this overdue exercise must be
the compelling need to serve all our people better,
regardless of their race, religion or status of
development.
With specific reference to the Security Council,
genuine democratization and reform can take place
only when all its members are accorded the same
privileges - including the veto power, which is
currently enjoyed only by a few member States, who
use it for national self-interest. That creates resentment
and mistrust from those who are negatively affected by
the abuse of veto power.
It is against this background that African States
adopted the Harare Declaration in 1997, in which they
20

demanded that the veto power be abolished. However,
if the veto power is maintained, it is only logical that
new permanent member States who join the expanded
Security Council must of necessity be accorded the
same rights and privileges. Otherwise, such reform will
be cosmetic at best, and meaningless at worst.
On this very crucial matter, Namibia fully stands
by the Ezulwini Consensus and the Sirte Declaration,
as reaffirmed by the Fourth Extraordinary Summit of
the African Union, held in Addis Ababa on 4 August
2005. We collectively maintain that the African
continent, which has been underrepresented for so
long, deserves two permanent seats with veto power
and five non-permanent seats on the Council. This
demand is logical, reasonable and justifiable. We
therefore call on all regions to support Africaís
position. It is indeed only when we stand together on
firm principle that we can effect real and meaningful
change in our only truly international Organization, the
United Nations.
Concerning the General Assembly, Namibia holds
the strong view that that organ, which provides a
genuinely democratic and representative platform for
all Member States to be heard, should play a critical
role in the entire reform process of our international
Organization. We are equally of the strong conviction
that the authority of the General Assembly should be
reasserted, to ensure that its resolutions and decisions
are binding and enforceable.
In this crucial process, our highest priority should
be our collective commitment to ensure sustainable
social and economic development on a global scale. In
order to achieve that goal, we must be guided by a
strong spirit of human solidarity and a shared sense of
justice and fairness for all.
For many developing countries, implementation
of the Millennium Development Goals is severely
hampered by the lack of adequate resources,
compounded by other challenges, including the
HIV/AIDS pandemic, malaria and tuberculosis, as well
as other socio-economic difficulties. Against that
background, the Economic and Social Council must be
strengthened and given sufficient resources, together
with the United Nations agencies, in order to take the
lead in implementing effective human-centred country
programmes.
We accept the fact that Governments in
developing countries have a responsibility to work
together and to encourage the active participation of
the private sector, civil society and other stakeholders
in bringing about sustainable social and economic
development for all segments of our society.
It is equally important that Governments and
institutions in the economically advanced countries
offer genuine partnership by providing new and
additional resources, commensurate with their
commitments in line with the Millennium Development
Goals. To that end, if the countries regarded as low-
middle-income countries are to meet the Millennium
Development Goals by 2015, they will require
increased support from the international community,
including market access as well as access to financial
sources such as the International Development
Association and official development assistance.
Our ability to effectively eliminate threats to
international peace and security will depend on the
manner in which we address the social and economic
challenges facing our peoples at the global level.
In our review, during the 2005 summit, of the
implementation of the Millennium Development Goals
and of other decisions taken by major international
conferences, it became clear that we still have a long
way to go to honour our commitments. It is therefore
important that we narrow our differences and form a
common front with a common objective to better serve
humanity. We should therefore make collective and
effective use of existing multilateral mechanisms,
especially the United Nations, in order to succeed in
eliminating current and future threats.
The process of decolonization has not yet been
completed. The peoples of Palestine and of the Western
Sahara continue to suffer under foreign occupation and
are denied the exercise of their inalienable rights to
self-determination and national independence. It is our
collective responsibility to rectify that historical
injustice. In that regard, we call for the immediate and
unconditional establishment of an independent State of
Palestine and the full implementation of the United
Nations settlement plan for Western Sahara.
I am equally concerned at the fact that the people
of Cuba continue to suffer from the effects of the
unilateral embargo imposed on them by the United
States of America. We call on the international
community to demand the unconditional lifting of that
embargo.
21

In conclusion, I wish to reiterate my
Governmentís hope that, when we accept our collective
responsibility, the United Nations can and will succeed
in preserving international peace and security and
therefore guarantee equality and justice for all
humanity. We, the peoples of the United Nations, must
do what is required to bequeath to the next generations
a better future. To that end, the Government and the
people of Namibia pledge our total commitment.